 

Exhibit 10.10

 

Hydra Industries Acquisition Corp.
3 Columbus Circle
16th Floor
New York, NY 10019

 

October 24, 2014

Lorne Weil, Inc.
3 Columbus Circle
16th Floor
New York, NY 10019

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter will confirm our agreement that, commencing on the date the
securities of Hydra Industries Acquisition Corp. (the “Company”) are first
listed on the NASDAQ Capital Market (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the Securities and
Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Lorne Weil, Inc., an affiliate of Hydra Industries Sponsor LLC, shall
make available to the Company, at 3 Columbus Circle, 16th Floor, New York, NY
10019 (or any successor location), certain office space, utilities, and general
office, receptionist and secretarial support as may be reasonably required by
the Company.  In exchange therefor, the Company shall pay Lorne Weil, Inc. the
sum of $10,000 per month commencing on the Listing Date and continuing monthly
thereafter until the Termination Date.

 

Lorne Weil, Inc. hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

     

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

     

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that Lorne Weil, Inc. may assign this letter agreement to
an affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

 

 

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

 

 

 

  Very truly yours,       HYDRA INDUSTRIES ACQUISITION CORP.         By:
/s/Martin E. Schloss     Name: Martin E. Schloss     Title: Executive Vice
President and Secretary

 

AGREED TO AND ACCEPTED BY:

 

LORNE WEIL, INC.

 

By:   /s/A. Lorne Weil     Name: A. Lorne Weil     Title: President     

 

[Signature Page to Administrative Services Agreement]

 

 

